ACKNOWLEDGEMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 10/4/21 wherein the specification and claims 1, 2, and 4 were amended and claims 12 and 13 were canceled.
	Note(s):  Claims 1-11 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 10/4/21 to the rejection of claims  1-7, 12, and 13 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
I.	All outstanding double patenting rejections, except the following, are WITHDRAWN for reasons of record in Applicant’s response.
II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(A).	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6-8, 11, and 12 of copending Application No. 16/625,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a binding moiety to Hsp90 and an effector moiety.  The claims differ in that those of the instant invention are directed to a specific effector moiety whereas the copending application are directed to a cytotoxic effector moiety in general.  Thus, the skilled artisan would recognize that the copending application encompasses the instant invention.
	In regards to claim 7 which is directed to a kit comprising the composition and instructions, one would have been motivated to generate a kit for diagnostic or therapeutic purposes because of the ever present need for such kits in hospitals, clinics, or other medical facilities.  Thus, a skilled practitioner in the art would be motivated to place the agent(s) in one or more containers to be used at a desired time with the subject.  Diagnostic kits are well known in the art and as such, a skilled artisan would be able to apply the procedures for generating a diagnostic and/or therapeutic kit found in Fritzberg et al to accommodate his/her accommodate peptide conjugate (see Fritzberg et al US Patent No. 5,175,343, column 16, lines 37 through end of patent; US Patent No. 5,242,679; and US Patent No. 5,053,493).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


APPLICANT’S ASSERTIONS
	In summary, it is asserted that Serial No. 16/625,349 has a later filing date than the instant invention.  In addition, it is asserted that the double patenting rejection is the only remaining rejection in the instant application; thus, the rejection should be withdrawn.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive.  Specifically, the double patenting issue is not the only remaining rejection in the application.  Thus, the rejection is still deemed proper.

(B).	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-33 of copending Application No. 16/883,250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a binding moiety to Hsp90 and an effector moiety.  The claims differ in that those of the instant invention are directed to a specific effector moiety whereas the copending application are directed to a cytotoxic effector moiety in general.  Also, the copending claim like the instant invention reads on SDC-TRAP values in general.  Thus, the skilled artisan would recognize that the copending application encompasses the instant invention.
	In regards to claim 7 which is directed to a kit comprising the composition and instructions, one would have been motivated to generate a kit for diagnostic or therapeutic purposes because of the ever present need for such kits in hospitals, clinics, or other medical facilities.  Thus, a skilled practitioner in the art would be motivated to place the agent(s) in one or more containers to be used at a desired time with the subject.  Diagnostic kits are well known in the art and as such, a skilled artisan would be able to apply the procedures for generating a diagnostic and/or therapeutic kit found in Fritzberg et al to accommodate his/her accommodate peptide conjugate (see Fritzberg et al US Patent No. 5,175,343, column 16, lines 37 through end of patent; US Patent No. 5,242,679; and US Patent No. 5,053,493).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that Serial No. 16/883,250 does not specifically teach the effector moieties of independent claim 1.  As a result, it is asserted that one would have to select the effector moieties from a long list of those disclose in the specification of 16/883,250; thus, it is Applicant’s position that the rejection should be withdrawn.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive.  Specifically, the copending application reads on any effector moiety in general that is a cytotoxic moiety.  The effector moieties listed in the instant invention are specifically cytotoxic moieties; thus, the skilled artisan would recognize that the scope of the claims of the copending application encompasses those of the instant invention.  In addition, when one looks to the disclosure of the copending application to determine whether or not the specific cytotoxic moieties of the instant invention were intended.  Review of the disclosure indicates that terminology ‘cytotoxic moiety’ includes the specific moieties of the instant invention.  Thus, the rejection is still deemed proper.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

 103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent No. 7,465,718).
	Zhang et al disclose formulations that may be used as drugs and prodrugs (see entire document, especially, abstract).  In particular, Zhang et al disclose geldanamycin (a binding moiety), an Hsp90 inhibitor that binds to Hsp90 (see Applicant’s claim 4) (column 3, lines 60-65; column 4, lines 11-29).  The composition (compound and pharmaceutically acceptable carrier) may be formulated for intravenous administration and optionally placed in a container consisting of vials and syringes (column 45, lines 30-33; column 51, lines 58-60).  
	Zhang et al disclose an article of manufacture comprising a container, sad container comprising the pharmaceutical composition and instructions for use of the pharmaceutical composition (column 49, lines 29-33).  Also, Zhang et al disclose that it is known in the art that therapeutic agents may be used in conjugation with the composition (columns 120-121, bridging paragraph).  In particular, it is disclosed that one may have an anti-neoplastic agent present which includes trimetrexate in the listing (column 121, line 36).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a composition comprising a binding moiety (e.g., geldanamycin) in combination with an effector moiety (trimetrexate) and a pharmaceutically acceptable carrier.  
	Furthermore, in regards to claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Zhang et al kits comprising the binding moiety and effector moiety for the following reasons.  (1) Zhang et al disclose that it is known in the art to have a composition comprising a binding moiety that binds to Hsp90 and trimetrexate.  (2) In addition, Zhang et al disclose that their composition may be used for inflammatory disorders, proliferative disorder, and arthritis.  Also, Zhang et al disclose that the compounds may be formulated for oral administration and optionally placed in vials and syringes (column 45, lines 30-65).  Still, Zhang et al disclose that one may generate an article of manufacture that comprises a container wherein the container has the pharmaceutical composition comprising a compound in combination with a label with instructions on how to use the compound (column 49, lines 29-33).  Thus, since Merriam-Webster’s Dictionary defines a ‘kit’ as a packaged collection of related materials.  This definition would be applicable to the composition components of Zhang et al which are packaged.  Hence, Zhang et al renders obvious a kit comprising the composition components and instructions for the use of the composition.
For the reasons set forth above, both Applicant and the instant invention disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that Zhang et al disclose ansamycin compounds that may be linked together or used in conjunction with other known therapeutic agent.  Also, it is asserted that the compounds may be used in combination with known anti-cancer and cytotoxic agents.  However, it is asserted that the document only teaches combination therapies and do not teach covalently attaching an HSP90 inhibitor to a therapeutic agent.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  First, it is noted that both Applicant and Zhang et al disclose overlapping composition components.  According to MPEP 2112.01, products of identical chemical composition cannot have mutually exclusive properties.  Hence, since a chemical composition and its properties are inseparable, and because both Applicant and the cited prior art have geldanamycin (Hsp90 binding moiety) and trimetrexate (effector moiety) in a composition, then like Applicant’s composition a covalent bonding would occur between the components as the compounds may be administered together.  Second, it appears that how Applicant is arguing the ‘covalent’ attachment in independent claim 1 is as the attachment between the Hsp90 binding moiety and effector moiety is covalent bond between the two components only.  This position does not appear to be consistent with the specification, paragraph [0076] and claim 5 which disclose that the Hsp90 binding moiety and the effector moiety may be through a linker, not the direct covalent bonding of the binding moiety and effector moiety.  In regards to Applicant’s assertion that one may have multiple ansamycins compounds present, it is noted that the instant invention (see independent claim 1) uses ‘comprising’ terminology which enables other components (unnamed ingredients) to be present in the composition/conjugate.
	While Zhang et al discloses that one may have combination therapies, the document disclose that the components may be administered together and based on MPEP 2112.01, those components present together would behave and have the same properties as that of the instant invention.

WITHDRAWN CLAIMS
Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 1, 2021